
	

113 HR 1853 IH: Medicaid Accountability and Care Act of 2013
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1853
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Cassidy
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to reform
		  payment to States under the Medicaid program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Accountability and Care Act
			 of 2013.
		2.Medicaid payment
			 reform
			(a)In
			 generalTitle XIX of the
			 Social Security Act (42 U.S.C. 1396 et seq.) is amended by inserting after
			 section 1903 the following section:
				
					1903A.Reformed
				payment to States
						(a)Reformed payment
				system
							(1)In
				generalFor quarters beginning on or after the implementation
				date (as defined in subsection (k)(1)), in lieu of amounts otherwise payable to
				a State under this title (including any payments attributable to section 1923),
				except as otherwise provided in this section, the amount payable to such State
				shall be equal to the sum of the following:
								(A)Adjusted
				aggregate beneficiary-based amountThe aggregate
				beneficiary-based amount specified in
				subsection (b) for the quarter and the
				State, adjusted under
				subsection (e).
								(B)Chronic care
				quality bonusThe amount (if
				any) of the chronic care quality bonus payment specified in
				subsection (f) for the quarter for the
				State.
								(2)Requirement of
				State share
								(A)In
				generalA State shall make,
				from non-Federal funds, expenditures in an amount equal to its State share (as
				determined under subparagraph (B)) for a quarter for items, services, and other
				costs for which, but for
				paragraph (1), Federal funds would
				have been payable under this title.
								(B)State
				shareThe State share for a State for a quarter in a fiscal year
				is equal to the product of—
									(i)the aggregate
				beneficiary-based amount specified in
				subsection (b) for the quarter and the
				State; and
									(ii)the ratio
				of—
										(I)the State
				percentage described in subparagraph (D)(ii) for such State and fiscal year;
				to
										(II)the Federal percentage described in
				subparagraph (D)(i) for such State and fiscal year.
										(C)Nonpayment for
				failure to pay state share
									(i)In
				generalIf a State fails to expend the amount required under
				subparagraph (A) for a quarter in
				a fiscal year, the amount payable to the State under
				paragraph (1) shall be reduced by the
				product of the amount by which the State payment is less than the State share
				and the ratio of—
										(I)the Federal percentage described in
				subparagraph (D)(i) for such State and fiscal year; to
										(II)the State
				percentage described in subparagraph (D)(ii) for such State and fiscal
				year.
										(ii)Grace
				periodA State shall not be
				considered to have failed to provide payment of its required State share for a
				quarter under
				subparagraph (A) if the aggregate
				State payment towards the State’s required State share for the 4-quarter period
				beginning with such quarter exceeds the required State share amount for such
				4-quarter period.
									(D)Federal and
				State percentagesIn this paragraph, with respect to a State and
				a fiscal year:
									(i)Federal
				percentageThe Federal percentage described in this clause is 75
				percent or, if higher, the Federal medical assistance percentage for such State
				for such fiscal year.
									(ii)State
				percentageThe State
				percentage described in this clause is 100 percent minus the Federal percentage
				described in
				clause (i).
									(E)Rules for
				crediting toward State share
									(i)General
				limitation to matchable expendituresA payment for expenditures
				shall not be counted toward the State share under
				subparagraph (A) unless Federal
				payments may be used for such expenditures consistent with paragraph
				(3)(B).
									(ii)Further
				limitations on allowable expendituresA payment for expenditures
				shall not be counted towards the State share under
				subparagraph (A) if the
				expenditure is for any of the following:
										(I)AbortionExpenditures
				for an abortion.
										(II)Intergovernmental
				transfersAn expenditure that is attributable to an
				intergovernmental transfer.
										(III)Certified
				public expendituresAn expenditure that is attributable to
				certified public expenditures.
										(iii)Crediting
				fraud and abuse recoveriesAmounts recovered by a State through the
				operation of its Medicaid fraud and abuse control unit described in section
				1903(q) shall be fully counted toward the State share under
				subparagraph (A).
									(F)ConstructionNothing in the paragraph shall be construed
				as preventing a State from expending, from non-Federal funds, an amount under
				this title in excess of the amount of the State share.
								(G)Determination
				based upon submitted claimsIn applying this paragraph with
				respect to expenditures of a State for a quarter, the determination of the
				expenditures for such State for such quarter shall be made after the end of the
				period (which, as of the date of the enactment of this section, is 2 years) for
				which the Secretary accepts claims for payment under this title with respect to
				such quarter.
								(3)Use of Federal
				payments
								(A)Application of
				Medicaid limitationsA State may only use Federal payments
				received under
				subsection (a) for expenditures for
				which Federal funds would have been payable under this title but for this
				section.
								(B)Limitation for
				certain eligibles
									(i)Application of
				100 percent federal poverty line limit on eligibilitySubject to
				clause (iii), a State may not use such Federal payments to provide medical
				assistance for an individual who has an income (as determined under clause
				(ii)) that exceeds 100 percent of the poverty line (as defined in section
				2110(c)(5)) applicable to a family of the size involved.
									(ii)Determination
				of income using modified adjusted gross income without any 5 percent
				increaseIn determining
				income for purposes of clause (i) under section 1902(e)(14) (relating to
				modified adjusted gross income), the following rules shall apply:
										(I)Application of
				spend downThe State shall
				take into account the costs incurred for medical care or for any other type of
				remedial care recognized under State law in the same manner and to the same
				extent that such State takes such costs into account for purposes of section
				1902(a)(17).
										(II)Disregard of 5
				percent increaseSubparagraph (I) of section 1902(e)(14)
				(relating to a 5 percent reduction) shall not apply.
										(iii)ExceptionClause
				(i) shall not apply to an individual who is—
										(I)a woman described
				in clause (i) of section 1903(v)(4)(A);
										(II)a child who is an
				individual described in clause (i) of section 1905(a);
										(III)enrolled in a
				State plan under this title as of the date of the enactment of this section for
				the period of continuous enrollment; or
										(IV)described in section 1902(e)(14)(D)
				(relating to modified adjusted gross income).
										(iv)Clarification
				related to community spouseNothing in this subparagraph shall
				supersede the application of section 1924 (related to community spouse income
				and assets).
									(4)Exceptions for
				pass-through payments
								(A)In
				generalParagraph (1) shall not apply, and
				amounts shall continue to be payable under this title (and not under
				subsection (a)), in the case of the
				following payments (and related administrative costs and expenditures):
									(i)Payments to
				territoriesPayments to a State other than the 50 States and the
				District of Columbia.
									(ii)Medicare cost
				sharingPayments attributable to Medicare cost sharing under
				section 1905(p).
									(iii)Pediatric
				vaccinesPayments attributable to section 1928.
									(iv)Emergency
				services for certain individualsPayments for treatment of
				emergency medical conditions attributable to the application of section
				1903(v)(2).
									(v)Indian health
				care facilitiesPayments for medical assistance described in the
				third sentence of section 1905(b).
									(vi)Employer-sponsored
				insurance (ESI)Payments for medical assistance attributable to
				payments to employers for employer-sponsored health benefits coverage.
									(vii)Other
				populations with limited benefit coverageOther payments that are
				determined by the Secretary to be related to a specified population for which
				the medical assistance under this title is limited and does not include any
				inpatient, nursing facility, or long-term care services.
									(B)Certain
				expensesParagraph (1) shall not apply, and
				amounts shall continue to be payable under this title (and not under
				subsection (a)), in the case of the
				following:
									(i)Administration
				of medicare prescription drug benefitExpenditures described in
				section 1935(b) (relating to administration of the Medicare prescription drug
				benefit).
									(ii)Payments for
				HIT bonusesPayments under
				section 1903(a)(3)(F) (relating to payments to encourage the adoption and use
				of certified EHR technology).
									(iii)Payments for
				design, development, and installation of MMIS and eligibility
				systemsPayments under
				subparagraphs (A)(i) and (H)(i) of section 1903(a)(3) for expenditures for
				design, development, and installation of the Medicaid management information
				systems and mechanized verification and information retrieval systems (related
				to eligibility).
									(5)Payment of
				amounts
								(A)In
				generalExcept as the Secretary may otherwise provide, amounts
				shall be payable to a State under subsection (a) in the same manner as amounts
				are payable under subsection (d) of section 1903 to a State under subsection
				(a) of such section.
								(B)Information and
				forms
									(i)SubmissionAs
				a condition of receiving payment under
				subsection (a), a State shall submit
				such information, in such form, and manner, as the Secretary shall specify,
				including information necessary to make the computations under subsections
				(c)(2)(C) and (e).
									(ii)Uniform
				reportingThe Secretary shall develop such forms as may be needed
				to assure a system of uniform reporting of such information across
				States.
									(C)Required
				reporting of information on medical loss ratios for managed
				careThe information required to be reported under subparagraph
				(B)(i) shall include information on the medical loss ratio with respect to
				coverage provided under each Medicaid managed care plan with a contract with
				the State under section 1903(m) or 1932.
								(b)Aggregate
				beneficiary-Based amount
							(1)In
				generalThe aggregate beneficiary-based amount specified in this
				subsection for a State for a quarter is equal to the sum of the products, for
				each of the categories of Medicaid beneficiaries specified in
				paragraph (2), of the
				following:
								(A)Beneficiary-based
				quarterly amountThe beneficiary-based quarterly amount for such
				category computed under
				subsection (c) for such State for such
				quarter.
								(B)Number of
				individuals in categorySubject to
				subsection (d), the average number of
				Medicaid beneficiaries enrolled in such category in the State in such
				quarter.
								(2)CategoriesThe categories specified in this paragraph
				are the following:
								(A)ElderlyA category of Medicaid beneficiaries who
				are 65 years of age or older.
								(B)Blind or
				disabledA category of
				Medicaid beneficiaries not described in
				subparagraph (A) who are described
				in section 1937(a)(2)(B)(ii).
								(C)ChildrenA category of Medicaid beneficiaries not
				described in subparagraph (B) who are under 21 years of age.
								(D)Other
				adultsA category of any
				Medicaid beneficiaries who are not described in a previous subparagraph of this
				paragraph.
								(c)Computation of
				per beneficiary, per category quarterly amount
							(1)In
				generalFor a State, for each
				category of beneficiary for a quarter—
								(A)First reform
				yearFor quarters in the first reform year (as defined in
				subsection (k)(2)), the beneficiary-based quarterly amount is equal to
				1/4 of the base average per beneficiary Federal payments
				for such State for such category determined under
				paragraph (2), increased by a factor
				that reflects the sum of the following:
									(i)Historical
				medical care component of CPI through previous reform yearThe
				percentage increase in the historical medical care component of the Consumer
				Price Index for all urban consumers (U.S. city average) from the midpoint of
				the base fiscal year (as defined in
				paragraph (6)) to the midpoint of the
				fiscal year preceding the first reform year.
									(ii)Projected
				medical care component of CPI for the first reform yearThe percentage increase in the projected
				medical care component of the Consumer Price Index for all urban consumers
				(U.S. city average) from the midpoint of the previous fiscal year referred to
				in clause (i) to the midpoint of the first reform year.
									(B)Second and third
				reform yearsThe
				beneficiary-based quarterly amount for a State for a category for quarters in
				the second reform year or the third reform year is equal to the
				beneficiary-based quarterly amount under this paragraph for such State and
				category for the previous reform year increased by the per beneficiary
				percentage increase (as defined in
				subparagraph (E)) for such
				category and reform year.
								(C)Fourth through
				tenth reform yearsThe
				beneficiary-based quarterly amount for a State for a category for quarters in a
				reform year beginning with the fourth reform year and ending with the tenth
				reform year is—
									(i)in the case of a State that is a high per
				beneficiary State or a low per beneficiary State (as defined in paragraph
				(4)(B)(iii)) for the category, the amount determined under clause (i) or (ii)
				of paragraph (4)(B) for such State, category, and reform year; or
									(ii)in the case of any other State, the
				beneficiary-based quarterly amount under this paragraph for such State and
				category for the previous reform year increased by the per beneficiary
				percentage increase for such category and reform year.
									(D)Eleventh reform
				year and subsequent reform yearsThe beneficiary-based quarterly amount for
				a State for a category for quarters in a reform year beginning with the
				eleventh reform year is equal to the beneficiary-based quarterly amount under
				this paragraph for such State and category for the previous reform year
				increased by the per beneficiary percentage increase for such category and
				reform year.
								(E)Annual
				percentage increase beginning with second reform yearFor purposes of this subsection, the term
				per beneficiary percentage increase means, for a reform year, the
				sum of—
									(i)the projected
				percentage change in nominal gross domestic product from the midpoint of the
				previous reform year to the midpoint of the reform year for which the
				percentage increase is being applied; and
									(ii)one percentage
				point.
									(2)Base per
				beneficiary, per category amount for each State
								(A)Average per
				category
									(i)In
				generalThe Secretary shall determine, consistent with this
				paragraph and
				paragraph (3), a base per
				beneficiary, per category amount for each of the 50 States and the District of
				Columbia equal to the average amount, per Medicaid beneficiary, of Federal
				payments under this title, including payments attributable to disproportionate
				share hospital payments under section 1923, for each of the categories of
				beneficiaries under
				subsection (b)(2) for the base fiscal
				year for each of the 50 States and the District of Columbia.
									(ii)Best available
				dataThe determination under
				clause (i) shall initially be
				estimated by the Secretary, based upon the best available data at the time the
				determination is made.
									(iii)UpdatesThe
				determination under
				clause (i) shall be updated by
				the Secretary on an annual basis based upon improved data. The Secretary shall
				adjust the amounts under
				subsection (a)(1)(A) to reflect
				changes in the amounts so determined based on such updates.
									(B)Exclusion of
				pass-through paymentsIn computing base per beneficiary, per
				category amounts under
				subparagraph (A)(i) the
				Secretary shall exclude payments described in
				subsection (a)(4).
								(C)Standardization
									(i)In
				generalIn computing each such amount, the Secretary shall
				standardize the amount in order to remove the variation attributable to the
				following:
										(I)Risk
				factorsSuch risk factors as
				age, health and disability status (including high cost medical conditions),
				gender, institutional status, and such other factors as the Secretary
				determines to be appropriate, so as to ensure actuarial equivalence.
										(II)GeographicVariations in costs on a county-by-county
				basis.
										(ii)Method of
				standardization
										(I)Consultation in
				development of risk standardizationIn developing the methodology for risk
				standardization for purposes of clause (i)(I), the Secretary shall consult with
				the Medicaid and CHIP Payment and Access Commission, the Medicare Payment
				Advisory Commission, and the National Association of Medicaid Directors.
										(II)Method for risk
				standardizationIn carrying
				out
				clause (i)(I), the Secretary
				may apply the hierarchal condition category methodology under section
				1853(a)(1)(C). If the Secretary uses such methodology, the Secretary shall
				adjust the application of such methodology to take into account the differences
				in services provided under this title compared to title XVIII, such as the
				coverage of long term care, pregnancy, and pediatric services.
										(III)Method for
				geographic standardizationThe Secretary shall apply the
				standardization under
				clause (i)(II) in a manner
				similar to that applied under section 1853(c)(4)(A)(iii).
										(iii)Application on
				a national, budget neutral basisThe standardization under
				clause (i) shall be designed
				and implemented on a uniform national basis and shall be budget neutral so as
				to not result in any aggregate change in payments under
				subsection (a).
									(iv)Response to new
				riskSubject to
				clause (iii), the Secretary
				may adjust the standardization under
				clause (i) to respond promptly
				to new instances of communicable diseases and other public health
				hazards.
									(v)Reference to
				application of risk adjustmentFor rules related to the
				application of risk adjustment to amounts under subsection (a)(1)(A), see
				subsection (e).
									(D)Adjustment for
				temporary FMAP increasesIn
				computing each base per beneficiary, per category amounts under
				subparagraph (A)(i) the
				Secretary shall disregard portions of payments that are attributable to a
				temporary increase in the Federal matching rates, including those attributable
				to the following:
									(i)PPACA disaster
				FMAPSection 1905(aa).
									(ii)ARRASection
				5001 of the American Recovery and Reinvestment Act of 2009 (42 U.S.C. 1396d
				note).
									(iii)Extraordinary
				employer pension contributionSection 614 of the Children's Health
				Insurance Program Reauthorization Act of 2009 (42 U.S.C. 1396d note).
									(3)Allocation of
				nonmedical assistance paymentsThe Secretary shall establish rules for the
				allocation of payments under this title (other than those payments described in
				paragraph (1) or (5) of section 1903(a) and including such payments
				attributable to section 1923)—
								(A)among different
				categories of beneficiaries; and
								(B)between payments
				included under
				subsection (a)(1) and payments
				described in
				subsection (a)(4).
								(4)Transition to a
				corridor around the national average
								(A)Determination of
				national average base per beneficiary, per category amountSubject to subparagraph (C), the Secretary
				shall determine a national average base per beneficiary, per category amount
				equal to the average of the base per beneficiary, per category amounts for each
				of the 50 States and the District of Columbia determined under
				paragraph (2), weighted by the
				average number of beneficiaries in each such category and State as determined
				by the Secretary consistent with
				subsection (d) for the base fiscal
				year.
								(B)Transition
				adjustment
									(i)High per
				beneficiary statesIn the
				case of a high per beneficiary State (as defined in
				clause (iii)(I)) for a
				category, the beneficiary-based quarterly amount for such State and category
				for a quarter in a reform year (beginning with the fourth reform year and
				ending with the tenth reform year) is equal to the sum of—
										(I)the product of the State-specific factor
				for such reform year (as defined in
				clause (iv)) and the
				beneficiary-based quarterly amount that would otherwise be determined under
				paragraph (1) for such State and category if the State were a State described
				in clause (ii) of paragraph (1)(C), instead of a State described in clause (i)
				of such paragraph; and
										(II)the product of 1
				minus the State-specific factor for such reform year and the beneficiary-based
				quarterly amount that would otherwise be determined under paragraph (1) for a
				State and category if the base per beneficiary, per category amount determined
				under paragraph (2) for the State and category were equal to 110 percent of the
				national average base per beneficiary, per category amount determined under
				subparagraph (A) for such category.
										(ii)Low per
				beneficiary statesIn the
				case of a low per beneficiary State (as defined in
				clause (iii)(II)) for a
				category, the beneficiary-based quarterly amount for such State and category
				for a quarter in a reform year (beginning with the fourth reform year and
				ending with the tenth reform year) is equal to the sum of—
										(I)the product of the State-specific factor
				for such reform year and the beneficiary-based quarterly amount that would
				otherwise be determined under paragraph (1) for such State and category if the
				State were a State described in clause (ii) of paragraph (1)(C), instead of a
				State described in clause (i) of such paragraph; and
										(II)the product of 1 minus the State-specific
				factor for such reform year and the beneficiary-based quarterly amount that
				would otherwise be determined under paragraph (1) for a State and category if
				the base per beneficiary, per category amount determined under paragraph (2)
				for the State and category were equal to 90 percent of the national average
				base per beneficiary, per category amount determined under subparagraph (A) for
				such category.
										(iii)High and low
				per beneficiary States definedIn this subparagraph:
										(I)High per
				beneficiary StateThe term high per beneficiary
				State means, with respect to a category, a State for which the base per
				beneficiary, per category amount determined under paragraph (2) for such
				category is greater than 110 percent of the national average base per
				beneficiary, per category amount determined under subparagraph (A) for such
				category.
										(II)Low per
				beneficiary StateThe term
				low per beneficiary State means, with respect to a category, a
				State for which the base per beneficiary, per category amount determined under
				paragraph (2) for such category is less than 90 percent of the national average
				base per beneficiary, per category amount determined under subparagraph (A) for
				such category.
										(iv)State-specific
				factorIn this subparagraph, the term State-specific
				factor means—
										(I)for the fourth
				reform year, 7/8; and
										(II)for a subsequent
				reform year, the State-specific factor under this clause for the previous
				reform year minus 1/8.
										(C)No additional
				expenditures
									(i)Determination of
				increase in Federal expendituresFor each category for each reform year
				(beginning with the fourth reform year and ending with the tenth reform year),
				the Secretary shall determine whether the application of this paragraph—
										(I)to the category
				for the reform year will result in an aggregate increase in the aggregate
				Federal expenditures under
				subsection (a); and
										(II)to all the categories for the reform year
				will result in a net aggregate increase in the aggregate Federal expenditures
				under
				subsection (a).
										(ii)AdjustmentIf
				the Secretary determines under
				clause (i)(II) that the
				application of this paragraph to all the categories for a reform year will
				result in a net aggregate increase in the aggregate Federal expenditures under
				subsection (a), the Secretary shall reduce the national average base per
				beneficiary, per category amount computed under
				subparagraph (A) for each of the
				categories determined under
				clause (i)(I) for which
				there will be an aggregate increase in the aggregate Federal expenditures under
				subsection (a) by such uniform percentage as will ensure that there is no net
				aggregate Federal expenditure increase described in
				clause (i)(II) for the
				reform year.
									(5)Reports on per
				beneficiary rates; appeals
								(A)Report to
				statesNot later than 8
				months after the date of the enactment of this section, the Secretary shall
				submit to each State the Secretary’s initial determination of—
									(i)the base per
				beneficiary, per category amounts under paragraph (2) for such State;
				and
									(ii)the national
				average base per beneficiary, per category amounts under
				paragraph (4)(A).
									(B)Opportunity to
				appealNot later than 3 months after the date a State receives
				notice of the Secretary’s initial determination of such base per beneficiary,
				per category amounts for such State under
				subparagraph (A)(i), the State
				may file with the Secretary, in a form and manner specified by the Secretary,
				an appeal of such determination.
								(C)Determination on
				appealNot later than 3 months after receiving such an appeal,
				the Secretary shall make a final determination on such amounts for such State.
				If no such appeal is received for a State, the Secretary’s initial
				determination under
				subparagraph (A)(i) shall
				become final.
								(6)Base fiscal year
				definedIn this section, the term base fiscal year
				means the latest fiscal year, ending before the date of the enactment of this
				section, for which the Secretary determines that adequate data are available to
				make the computations required under this subsection.
							(d)Not counting
				individuals To account for excluded paymentsUnder rules specified by the Secretary,
				individuals shall not be counted as Medicaid beneficiaries for purposes of
				subsection (b)(1)(B) and
				subsection (c)(2)(A) in proportion
				to the extent that such individuals are receiving medical assistance for which
				payments described under
				subsection (a)(4)(A) are
				made.
						(e)Risk
				Adjustment
							(1)In
				generalThe amount under
				subsection (a)(1)(A) shall be
				adjusted under this subsection in an appropriate manner, specified by the
				Secretary and consistent with
				paragraph (2), to take into
				account—
								(A)the factors
				described in subsection (c)(2)(C)(i)(I) within a category of beneficiaries;
				and
								(B)variations in
				costs on a county-by-county basis for medical assistance and administrative
				expenses.
								(2)Method of
				adjustment
								(A)In
				generalThe adjustments under
				paragraph (1) shall be made in a
				manner similar to the manner in which similar adjustments are made under
				subsection (c)(2)(C) and
				consistent with the requirements of clause (iii) of such subsection and
				subparagraph (B).
								(B)Biannual update
				of risk adjustment methodologyIn applying clause (i)(I) of
				subsection (c)(2)(C) for purposes of subparagraph (A), the Secretary shall, in
				consultation with the entities described in clause (ii)(I) of such subsection,
				update the risk adjustment methodology applied as appropriate not less often
				than every 2 years.
								(f)Chronic care
				quality bonus payments
							(1)Determination of
				bonus paymentsIf the
				Secretary determines that, based on the reports under
				paragraph (5), with respect to
				categories of chronic disease for which chronic care performance targets had
				been established under
				paragraph (3) for each category of
				Medicaid beneficiaries specified under
				subsection (b)(2) such targets have
				been met by a State for a reform year, the Secretary shall make an additional
				payment to such State in the amount specified in
				paragraph (6) for each quarter in the
				succeeding reform year. Such payments shall be made in a manner specified by
				the Secretary and may only be used consistent with
				subsection (a)(3).
							(2)Identification
				of categories of chronic diseaseThe Secretary shall determine
				the categories of chronic disease for which bonus payments may be available
				under this subsection for each category of Medicaid beneficiaries.
							(3)Adoption of
				quality measurement system and identification of performance targets
								(A)System and
				dataWith respect to the categories of chronic disease under
				paragraph (2), the Secretary shall
				adopt a quality measurement system that uses data described in
				paragraph (4) and is similar to the
				Five-Star Quality Rating System used to indicate the performance of Medicare
				Advantage plans under part C of title XVIII.
								(B)TargetsUsing
				such system and data, the Secretary shall establish for each reform year the
				chronic care performance targets for purposes of the payments under
				paragraph (1). Such performance
				targets shall be established in consultation with States, associations
				representing individuals with chronic illnesses, entities providing treatment
				to such individuals for such chronic illnesses, and other stakeholders,
				including the National Association of Medicaid Directors and the National
				Governors Association.
								(4)Data to be
				usedThe data to be used under
				paragraph (3) shall include—
								(A)data collected
				through methods such as—
									(i)the Healthcare Effectiveness Data
				and Information Set (also known as HEDIS) (or an
				appropriate successor performance measurement tool);
									(ii)the Consumer Assessment of
				Healthcare Providers and Systems (also known as CAHPS)
				(or an appropriate successor performance measurement tool); and
									(iii)the Health Outcomes Survey
				(also known as HOS) (or an appropriate successor performance
				measurement tool); and
									(B)other data
				collected by the State.
								(5)Reports
								(A)In
				generalEach State shall
				collect, analyze, and report to the Secretary, at a frequency and in a manner
				to be established by the Secretary, data described in
				paragraph (4) that permit the
				Secretary to monitor the State’s performance relative to the chronic care
				performance targets established under
				paragraph (3).
								(B)Review and
				verificationThe Secretary may review the data collected by the
				State under
				subparagraph (A) to verify the
				State’s analysis of such data with respect to the performance targets under
				paragraph (3).
								(6)Amount of bonus
				payments
								(A)In
				generalSubject to subparagraphs (B) and (C), with respect to
				each category of Medicaid beneficiaries, in the case of a State that the
				Secretary determines, based on the chronic care performance targets set under
				paragraph (3) for a reform year for
				such category, performs—
									(i)in
				the top five States in such category, subject to subparagraph (C)(ii), the
				amount of the bonus for each quarter in the succeeding reform year shall be 10
				percent of the payment amount otherwise paid to the State under subsection (a)
				for individuals enrolled under the plan within such category;
									(ii)in the next five States in such category,
				subject to subparagraph (C)(ii), the amount of the bonus for each such quarter
				shall be 5 percent of the payment amount otherwise paid to the State under
				subsection (a) for individuals enrolled under the plan within such
				category;
									(iii)in the next five States in such category,
				subject to clauses (i) and (iii) of subparagraph (C), the amount of the bonus
				for each such quarter shall be 3 percent of the payment amount otherwise paid
				to the State under subsection (a) for individuals enrolled under the plan
				within such category;
									(iv)in the next five States in such category,
				subject to clauses (i) and (iii) of subparagraph (C), the amount of the bonus
				for each such quarter shall be 2 percent of the payment amount otherwise paid
				to the State under subsection (a) for individuals enrolled under the plan
				within such category; and
									(v)in the next five States in such category,
				subject to clauses (i) and (iii) of subparagraph (C), the amount of the bonus
				for each such quarter shall be 1 percent of the payment amount otherwise paid
				to the State under subsection (a) for individuals enrolled under the plan
				within such category.
									(B)Aggregate annual
				limit for each category of Medicaid beneficiaries
									(i)In
				generalIn no case may the
				aggregate amount of bonuses under this subsection for quarters in a reform year
				for a category of Medicaid beneficiaries exceed the limit specified in clause
				(ii) for the reform year.
									(ii)LimitThe
				limit specified in this clause—
										(I)for the second
				reform year is equal to $250,000,000; or
										(II)for a subsequent reform year is equal to
				the limit specified in this clause for the previous reform year increased by
				the per beneficiary percentage increase determined under paragraph (1)(E) of
				subsection (c).
										(C)Limitation and
				proration of bonuses based on application of aggregate limit
									(i)No bonus for
				third or subsequent tiers unless aggregate limit not reached on first two
				tiersNo bonus shall be
				payable under clause (iii), (iv), or (v) of subparagraph (A) for a category of
				Medicaid beneficiaries for a quarter in a reform year unless the aggregate
				amount of bonuses under clauses (i) and (ii) of such subparagraph for such
				category and reform year is less than the limit specified in subparagraph
				(B)(ii) for the reform year.
									(ii)Proration for
				first two tiersIf the aggregate amount of bonuses under clauses
				(i) and (ii) of subparagraph (A) for a category of Medicaid beneficiaries for
				quarters in a reform year exceeds the limit specified in subparagraph (B)(ii)
				for the reform year, the amount of each such bonus shall be prorated in a
				manner so the aggregate amount of such bonuses is equal to such limit.
									(iii)Proration for
				next three tiersIf the
				aggregate amount of bonuses under clauses (i) and (ii) of subparagraph (A) for
				a category of Medicaid beneficiaries for quarters in a reform year is less than
				the limit specified in subparagraph (B)(ii) for the reform year, but the
				aggregate amount of bonuses under clauses (i) through (v) of subparagraph (A)
				for the category and such quarters in the reform year exceeds the limit
				specified in subparagraph (B)(ii) for the reform year, the amount of each bonus
				in clauses (iii), (iv), and (v) of subparagraph (A) shall be prorated in a
				manner so the aggregate amount of all the bonuses under subparagraph (A) is
				equal to such limit.
									(g)State option for
				receiving Medicare payments for full-Benefit dual eligible individuals
							(1)In
				generalUnder this subsection
				a State may elect for quarters beginning on or after the implementation date in
				a reform year to receive payment from the Secretary under
				paragraph (3). As a condition of
				receiving such payment, the State shall agree to provide to full-benefit dual
				eligible individuals eligible for medical assistance under the State
				plan—
								(A)the medical
				assistance to which such eligible individuals would otherwise be entitled under
				this title; and
								(B)any items and
				services which such eligible individuals would otherwise receive under title
				XVIII.
								(2)Provider payment
				requirement
								(A)In
				generalA State electing the option under this subsection shall
				provide payment to health care providers for the items and services described
				under
				paragraph (1)(B) at a rate that is
				not less than the rate at which payments would be made to such providers for
				such items and services under title XVIII.
								(B)Flexibility in
				payment methodsNothing in
				subparagraph (A) shall be
				construed as preventing a State from using alternative payment methodologies
				(such as bundled payments or the use of accountable care organizations (as such
				term is used in section 1899)) for purposes of making payments to health care
				providers for items and services provided to dual eligible individuals in the
				State under the option under this subsection.
								(3)Payments to
				States in lieu of Medicare paymentsWith respect to a
				full-benefit dual eligible individual, in the case of a State that elects the
				option under
				paragraph (1) for quarters in a
				reform year—
								(A)the Secretary
				shall not make any payment under title XVIII for items and services furnished
				to such individual for such quarters; and
								(B)the Secretary
				shall pay to the State, in addition to the amounts paid to such State under
				subsection (a), the amount that the
				Secretary would, but for this subsection, otherwise pay under title XVIII for
				items and services furnished to such an individual in such State for such
				quarters.
								(4)Full-benefit
				dual eligible individual definedIn this subsection, the term
				full-benefit dual eligible individual means an individual who
				meets the requirements of section 1935(c)(6)(A)(ii).
							(h)AuditsThe
				Secretary shall conduct such audits on the number and classification of
				Medicaid beneficiaries under such subsections and expenditures under this
				section as may be necessary to ensure appropriate payments under this
				section.
						(i)Treatment of
				waivers
							(1)No impact on
				current waiversIn the case
				of a waiver of requirements of this title pursuant to section 1115 or other law
				that is in effect as of the date of the enactment of this section, nothing in
				this section shall be construed to affect such waiver for the period of the
				waiver as approved as of such date.
							(2)Application of
				budget neutrality to subsequent waivers and renewals taking section into
				accountIn the case of a
				waiver of requirements of this title pursuant to section 1115 or other law that
				is approved or renewed after the date of the enactment of this section, to the
				extent that such approval or renewal is conditioned upon a demonstration of
				budget neutrality, budget neutrality shall be determined taking into account
				the application of this section.
							(j)Report to
				CongressNot later than January 1 of the second reform year, the
				Secretary shall submit to Congress a report on the implementation of this
				section.
						(k)DefinitionsIn
				this section:
							(1)Implementation
				dateThe term
				implementation date means—
								(A)July 1, 2015, if this section is enacted on
				or before July 1, 2014; or
								(B)July 1, 2016, if this section is enacted
				after July 1, 2014.
								(2)Reform
				years
								(A)The term
				reform year means a fiscal year beginning with the first reform
				year.
								(B)The term
				first reform year means the fiscal year in which the
				implementation date occurs.
								(C)The terms
				second, third, and successive similar terms mean,
				with respect to a reform year, the second, third, or successive reform year,
				respectively, succeeding the first reform
				year.
								.
			(b)Conforming
			 amendments
				(1)Continued
			 application of clawback provisions
					(A)Continued
			 applicationSubsections (a) and (c)(1)(C) of section 1935 of such
			 Act (42 U.S.C. 1396u–5) are each amended by inserting or
			 1903A(a) after 1903(a).
					(B)Technical
			 amendmentSection 1935(d)(1) of the Social Security Act (42
			 U.S.C. 1396u–5(d)(1)) is amended by inserting except as provided in
			 section 1903A(g) after any other provision of this
			 title.
					(2)Payment rules
			 under section 1903
					(A)Section 1903(a) of
			 such Act (42 U.S.C. 1396b(a)) is amended, in the matter before paragraph (1),
			 by inserting and section 1903A after except as otherwise
			 provided in this section.
					(B)Section 1903(d) of such Act (42 U.S.C.
			 1396b(d)) is amended—
						(i)in paragraph (1),
			 by inserting and under section 1903A after subsections
			 (a) and (b);
						(ii)in paragraph (2)—
							(I)in subparagraph
			 (A), by inserting or section 1903A after was made under
			 this section; and
							(II)in subparagraph (B), by inserting or
			 section 1903A after under subsection (a);
							(iii)in paragraph
			 (4)—
							(I)by striking
			 under this subsection and inserting , with respect to
			 this section or section 1903A, under this subsection; and
							(II)by striking
			 under this section and inserting under the respective
			 section; and
							(iv)in paragraph (5),
			 by inserting or section 1903A after overpayment under
			 this section.
						(3)Conforming
			 waiver authoritySection 1115(a)(2)(A) of the Social Security Act
			 (42 U.S.C. 1315(a)(2)(A)) is amended by striking or 1903 and
			 inserting 1903, or 1903A.
				(4)Report on
			 additional conforming amendments neededNot later than 6 months
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall submit to Congress a report that includes a description of any
			 additional technical and conforming amendments to law that are required to
			 properly carry out this Act.
				
